Reynolds, J.
Appeal from a judgment of the Supreme Court, *702Ulster County, entered upon a jury verdict of no cause of action. The instant lawsuit resulted from an intersection collision between a motor vehicle operated by Louis Scagnelli, in which Ida Scagnelli was a passenger, and one owned by Fred J. Schaeffer, Jr. and operated by Mary J. Schaeffer. In action number one the appellants, Ida Scagnelli and her husband Peter, sought damages from the Schaeffers for personal injuries suffered by Ida and in action 'number two Fred J. Schaeffer, Jr. sought to recover from Louis Scagnelli for damages sustained to his vehicle. The jury in action number one returned a verdict of no cause of action against the appellants and in action number two found in favor of Fred J. Schaeffer, Jr. on his property damage claim. No appeal was taken in action number two. The appellants urge here that the verdict of no cause of action is against the weight of the evidence, that the trial court erred in denying their motion for a directed verdict and that reversible error was committed by the court in instructing the jury as to a portion of its charge. We cannot agree with any of these contentions. In our opinion the case presented no more than a factual dispute for the jury’s resolution. Its obvious determination was that the negligence of Louis Scagnelli was the sole and proximate cause of the collision. The verdict was supported by credible evidence and there is thus no basis to disturb it. Nor do we find that the Trial Judge’s having the portion of the charge in question reread to the jury plus his subsequent explanation thereof failed to sufficienttly clarify the jury’s understanding of the issues involved. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.